{¶ 1} As to Proposition of Law No. II of the cross-appeal, the cause is dismissed, sua sponte, as having been improvidently accepted.
William D. Mason, Cuyahoga County Prosecuting Attorney, and Lisa Reitz Williamson, Assistant Prosecuting Attorney, for cross-appellee.
Robert L. Tobik, Cuyahoga County Public Defender, and John T. Martin, Assistant Public Defender, for cross-appellant.
{¶ 2} As to Proposition of Law No. Ill of the cross-appeal, the cause is remanded to the court of appeals for further consideration in light of our decision in State v. Crager, 116 Ohio St.3d 369, 2007-Ohio-6840, 879 N.E.2d 745.
{¶ 3} As to Proposition of Law No. VII of the cross-appeal, the cause is remanded to the court of appeals for further consideration in light of our decision in State v. Foster, 109 Ohio St.3d 1, 2006-Ohio-856, 845 N.E.2d 470.
Moyek, C.J., and Pfeifer, Lundberg Stratton, O’Connor, O’Donnell, Lanzinger, and Cupp, JJ., concur.